This is an accelerated appeal from a judgment of the Lucas County Court of Common Pleas that found appellant guilty of one count of escape in violation of R.C. 2921.34(A) and (C)(2). For the reasons that follow, this court reverses the judgment of the trial court.
Appellant sets forth the following assignment of error:
"SOLE ASSIGNMENT OF ERROR
  "THE TRIAL COURT ERRED AS A MATTER OF LAW IN FINDING DEFENDANT-APPELLANT GUILTY OF ESCAPE UNDER O.R.C. § 2921.34."
The facts that are relevant to the issues raised on appeal are as follows. Appellant was paroled on December 30, 1996 and placed in a halfway house operated by the Volunteers of America. On April 30, 1997, appellant left the halfway house and did not return. On May 9, 1997, appellant was indicted on one count of escape in violation of R.C. 2921.34(A) and (C)(2). Appellant entered a plea of not guilty and on July 15, 1997, following trial to a jury, he was found guilty of escape. On July 31, 1997, appellant was sentenced to five years imprisonment.
In his sole assignment of error, appellant argues that under the law as it existed at the time he was convicted a person released on parole was not considered to be in custody and therefore could not be found guilty of escape after absconding from supervision.
This court has thoroughly reviewed the entire record of proceedings in the trial court and the law. On the authority ofState v. Conyers (July 17, 1998), Lucas App. No. L-97-1327, unreported, we find appellant's sole assignment of error well-taken. See, also, State v. Coley (Dec. 11, 1998), Lucas App. No. L-98-1109, unreported.
On consideration whereof, the judgment of the Lucas County Court of Common Pleas is reversed, and this case is remanded for proceedings consistent with this opinion. Appellee is ordered to pay the court costs of this appeal.
JUDGMENT REVERSED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, P.J._____      _______________________________ JUDGE
Richard W. Knepper, J.______      _______________________________ JUDGE
Mark L. Pietrykowski, J.____      _______________________________ JUDGE CONCUR.